Citation Nr: 1724028	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  15-31 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for cognitive disability.

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Entitlement to service connection for seizures.

4.  Entitlement to service connection for a vision disability, claimed as blurred vision.

5.  Entitlement to restoration of a 20 percent evaluation for ulcer disease.

6.  Entitlement to an evaluation in excess of 30 percent for residual headaches associated with resolved right subdural hematoma, to include restoration of a 50 percent evaluation.

7.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disability (TDIU).

REPRESENTATION

Veteran represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May 2010 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record shows that the Veteran seeks a Board video conference hearing in this appeal at his local RO office.  See Hearing Request (March 2017).  Therefore, remand is necessary.  38 C.F.R. § 20.700 (A hearing on appeal will be granted if the claimant expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video conference hearing before a Veterans Law Judge in accordance with applicable procedures.  The Veteran and his attorney must be provided with notice as to the time and place to report for the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

